              Case 2:12-cr-00400-TLN Document 99 Filed 10/21/20 Page 1 of 2


 1 DAVID W. DRATMAN
   Attorney at Law
 2 State Bar No. 78764
   1007 7th Street, Suite 305
 3 Sacramento, California 95814
   Telephone: (916) 443-2000
 4 Facsimile: (916) 443-0989
   Email: dwdratman@aol.com
 5

 6 ALAN ELLIS, Pro Hac Vice
   Law Offices of Alan Ellis
 7 PA Bar No. 17430
   80 Pinheiro Circle
 8 Novato, CA 94945
   Telephone: 415-895-5076
 9 Email: AELaw1@AlanEllis.com

10 Attorneys for Defendant
   ROBERT K. ROBERSON
11

12                              IN THE UNITED STATES DISTRICT COURT

13                                 EASTERN DISTRICT OF CALIFORNIA

14
     UNITED STATES OF AMERICA,                         CASE NO. 2:12-CR-400
15
                                 Plaintiff,            STIPULATION REGARDING SCHEDULE FOR
16                                                     EMERGENCY MOTION FOR COMPASSIONATE
                           v.                          RELEASE (COVID-19); FINDINGS AND ORDER
17
     ROBERT K. ROBERSON,                               COURT: Hon. Troy L. Nunley
18
                                 Defendant.
19

20

21          Defendant Robert K. Roberson, by and through his counsel, and, plaintiff United States of
22 America, (the “government”) by and through its counsel of record, hereby stipulate as follows:

23          1. Defendant filed a motion for compassionate release on October 2, 2020. ECF No. 93.
24          2. Counsel stipulated that the government’s response could be filed on or before October 16,,
25             2020 and that defendant’s reply to the government’s reply could be filed on or before
26             October 23, 2020. The Court adopted the briefing schedule by order dated October 13, 2020.
27             ECF No. 95.
28          3. Counsel for the defendant requests additional time to draft and file its reply. The government

      STIPULATION RE BRIEFING SCHEDULE                  1
              Case 2:12-cr-00400-TLN Document 99 Filed 10/21/20 Page 2 of 2


 1              does not oppose defendant’s request.

 2          4. Accordingly, by this stipulation, the parties jointly request that defendant be granted until on

 3              or before October 30, 2020 to file its reply to the government’s opposition.

 4              IT IS SO STIPULATED.

 5

 6    Dated: October 20, 2020                                /s/ DAVID W. DRATMAN
                                                             DAVID W. DRATMAN
 7                                                           Attorney for Defendant
                                                             ROBERT K. ROBERSON
 8

 9

10    Dated: October 20, 2020                                /s/ ALAN ELLIS
11                                                           ALAN ELLIS
                                                             Pro Hac Vice
12                                                           Attorney for Defendant
                                                             ROBERT K. ROBERSON
13
     Dated: October 20, 2020                              MCGREGOR W. SCOTT
14                                                        UNITED STATES ATTORNEY
15                                                        By: /s/ MATTHEW G. MORRIS*
                                                          MATTHEW G. MORRIS
16                                                        Assistant U.S. Attorney
                                                          *(authorized by email 10/20/20)
17

18
                                           FINDINGS AND ORDER
19
            Based upon the stipulation and representations of the parties, the Court orders that defendant’s
20
     reply to the government’s opposition is due on October 30, 2020.
21
            IT IS SO FOUND AND ORDERED this 21st day of October, 2020.
22

23

24

25                                                                   Troy L. Nunley
                                                                     United States District Judge
26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
